DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 05/03/2021 and Applicant’s request for reconsideration of application 16/405350 filed 05/03/2021.
Claims 1-20 have been examined with this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1, 9, and 15. Applicant amended claims 1, 9, and 15 recite the limit (or an equivalent) "deriving, for the entity, at least one collective additional attribute not included in the set of identification attributes based on attribute values that are shared among the list of entities;”. There is no support for the negative limitation “additional attribute not included in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of reducing false positives in fraud detection without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an system, independent claim 9 and all claims which depend from it are directed toward a method, and independent claim 15 and all claims which depend from it are directed toward a machine- readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving a request for matching a profile, from a plurality of stored profiles, to an entity from 
determining, from the plurality of stored profiles, a subset of profiles by comparing the identification information against data associated with the plurality of stored profiles and corresponding to the set of identification attributes:
reducing a size of the subset of profiles by:
deriving, for the entity, at least one additional attribute not included in the set of identification attributes based on attribute values that are shared among the list of entities;
identifying, from the subset of profiles using a machine learning model, at least one profile that does not match the entity based on the set of identification attributes and the at least one additional attribute. wherein the machine learning model is configured to predict whether a particular profile matches the entity based on the set of identification attributes and the at least one additional attribute: and
removing the at least one profile from the subset of profiles to generate a modified subset of profiles and
performing an action on one or more user accounts associated with the modified subset of profiles”. 
Claim 9 comprises inter alia the functions or steps of “receiving a request for matching a profile, from a plurality of stored profiles, to an entity from a list of entities, wherein the request includes identification information associated with the entity and corresponding to a set of identification attributes;

reducing a size the subset of profiles by:
deriving, for the entity, at least one collective additional attribute not included in the set of identification attributes based on attribute values that are shared among the list of entities;
clustering the subset of profiles and the entity based on the set of identification attributes and the at least one additional attribute: and
removing, from the subset of profiles, at least one profile that is outside of a particular cluster comprising the entity providing the modified subset of profiles to a machine learning model wherein the machine learning model is configured to identify a particular profile in the modified subset of profiles that matches the entity based on data associated with the modified subset of profiles; and
performing, based on the particular profile identified by the machine learning model an action on one or more user accounts associated with the particular profile”.
Claim 15 comprises inter alia the functions or steps of “receiving a request for matching a profile, from a plurality of stored profiles, to an entity from a list of entities, wherein the request includes identification information associated with the entity and corresponding to a set of identification attributes;
determining, from the plurality of stored profiles, a subset of profiles by comparing the identification information against data associated with the plurality 
deriving, for the list of entities, at least one additional attribute not included in the set of identification attributes based on attribute values that are shared among the list of entities;
using a machine learning model to identify, from the subset of profiles, at least one profile that does not match the entity based on the set of identification attributes and the at least one additional attribute: and
removing the at least one profile from the subset of profiles to generate a modified subset of profiles and
performing an action on one or more user accounts associated with the modified subset of profiles”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Reducing false positives in fraud detection is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claim limits involving machine learning are claimed at high level of generality and merely generally linked to the abstract 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial 
As for dependent claims 2, 5-7, 10-12, 14, and 18-20  these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 3, 4, 8, 13, and 15-17,  these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of retrieving [data] from an external server and the use of a machine learning model. The external server and use of a machine learning model are both recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Claim Interpretation – Method Steps
Claims 9-14 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is unclear what is performing a method 


Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The use of machine learning is claimed and disclosed at a high level of generality and is merely generally linked to the abstract idea of the claims. With regard to applicant's argument directed toward Example 42 and Bascom, the application in the Example 42 and Bascom made an improvement to an underlying technology, whereas, the present application used a generic technology and computer to implement an abstract idea. Thus, Example 42 and Bascom are readily distinguishable from the present claims. As such, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adjaoute (PGPub No. 20150046224) teaches an artificial intelligence fraud management system comprises a real-time analytics process for analyzing the behavior of a user from the transaction events they generate over a network. An initial population of smart agent profiles is stored in a computer file system and more smart agent profiles are added as required as transaction data is input. Transactions in particular merchant category codes (MCC) are likely to be followed by predictable related transactions. A forecast of those likely future transactions is calculated and used to desensitize corresponding smart agent profile datapoints. Fewer false positives are produced and overall fraud management performance is improved.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/14/2021